Order entered October 18, 2012




                                              In The
                                      QEourt of ppca1
                           fifflj   itrict of cxa at           aUa
                                       No. 05-12-01235-CV

                            EX PARTE NATHANIEL L. HUBERT

                      On Appeal from the Criminal District Court No. 1
                                   Dallas County, Texas
                            Trial Court Cause No. X-1 1-126111

                                            ORDER
       The Court has before it appellant’s September 21, 2012 motion for leave to proceed in

forma pauperis.    The motion is GRANTED.          See TEX. R. App. P. 20.l(j)(4).   The Court

ORDERS Gary Fitzsirnmons, Dallas County District Clerk, and Vicki L. Tuck, court reporter

for this cause number, to provide the clerk’s and reporter’s records for this appeal without

requiring prepayment of costs. We DIRECT the Clerk of this Court to send copies of this order,

by electronic transmission, to the following:    Gary Fitzsirnmons; Vicki L. Tuck; the Dallas

County Clerk, Civil Records Division; and counsel for all parties.




                                                    MOLLY
                                                    JUSTiCE